Hill, J.
Where processioners were appointed to trace and mark anew the lines around a certain tract of land, which they and the county surveyor proceeded to do, and upon trial of the issue made by a protest to their return the undisputed evidence of the county surveyor was, “What I intended to do was to locate these old lines under the old plat [made by a former surveyor]; I did not pay any attention to who was in possession of the respective tracts, nor anything of that kind; didn’t know anything about that. . . I don’t know if that old plat is correct;” and the undisputed evidence for the protestant was that she and her tenant in common (her husband) had been “living there for 24 years” under color of title and under claim of right, cultivating the greater part of the land in controversy for more than seven years, the return of the processioners under such conditions was not according to the statute. A verdict in favor of the applicants was contrary to law and evidence, and, on motion for hew trial, should be set aside. Civil Code, § 3822; Robson v. Shelnutt, 122 Ga. 322 (50 S. E. 91); Bowen v. Jackson, 101 Ga. 817 (29 S. E. 40) ; Boyce v. Cook, 140 Ga. 360 (78 S. E. 1057). The foregoing ruling being controlling of the case, it is unnecessary to deal specifically with other questions made by the record.

Judgment reversed.


All the Justices concur,